                                                                                                  2/26/2020


  February 25, 2020                                                                       Robert T. Yusko
                                                                                  RYusko@perkinscoie.com
                                                                                       D. +1.212.261.6838


  VIA E-FILING

  Honorable Sarah Netburn
  Thurgood Marshall
  United States Courthouse
  40 Foley Square
  New York, NY 10007

  Re:    Stacy Makhnevich vs. MTGLQ Investors, LP, Selene Finance, LP, et al.
         Case No. 19-cv-00072

  Dear Judge Netburn:

  Our office represents the Defendants, MTGLQ Investors, LP and Selene Finance, LP
  (“Defendants”) in the above-referenced matter.

  Please accept this correspondence as a request for an extension of time to respond to the amended
  complaint and/or the second amended complaint until March 30, 2020. Pursuant to the Court’s
  Order, dated February 14, 2020 [ECF 57], the Plaintiff, Stacy Makhnevich, has until March 16,
  2020 to further amend her complaint, if she so chooses. Thus, Defendants face the very real
  possibility of having to respond to two sets of pleadings within the span of a month. Accordingly,
  Defendants wish to avoid the time and expense of unnecessarily responding to two sets of
  pleadings.

  We thank the Court for its consideration in this matter and for all courtesies shown.

  Respectfully submitted,

  /s/ Robert T. Yusko
The  motion
   Robert T. for an extension is GRANTED. Defendants may answer or otherwise respond to the
             Yusko
amended or second amended complaint by March 30, 2020. Defendants are reminded that requests for
extensions of time should include: (1) the original date(s); (2) the number of previous requests for
adjournment or extension; (3) whether these previous requests were granted or denied; and (4) whether
theCC: Stacy Makhnevich
    adversary              (via
               consents and,    overnight
                             if not,        mail) given by the adversary for refusing to consent.
                                     the reasons
SO ORDERED.




February 26, 2020
New York, New York
